Citation Nr: 0216302	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-21 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for memory loss and loss of 
concentration due to an undiagnosed illness.

(The issues of entitlement to service connection for 
autoimmune hemolytic anemia, chronic fatigue, headaches, and 
infertility due to an undiagnosed illness will be addressed 
in a later decision and the issues of entitlement to an 
original disability rating in excess of 10 percent for 
undiagnosed illness manifested by constipation and diarrhea 
and entitlement to a compensable original disability rating 
for dermatitis are deferred.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
February 1989 and from October 1990 to May 1991.  He served 
in the Southwest Asia theater of operations from November 
1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  That decision denied entitlement to 
service connection for autoimmune hemolytic anemia, chronic 
fatigue, headaches, weight loss, splenomegaly, diarrhea with 
alternating constipation, skin condition, joint pains, memory 
loss and loss of concentration, and infertility all due to an 
undiagnosed illness.  The denials of service connection were 
duly appealed.  

The issues of service connection for splenomegaly and weight 
loss were withdrawn by the veteran in February 2001.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for headaches and 
infertility due to an undiagnosed illness pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving notice and reviewing the appellant's response to 
the notice, the Board will prepare a separate decision 
addressing this issue.

In a December 2001 rating decision the RO granted entitlement 
to service connection for undiagnosed illness characterized 
by bilateral hand joint pain, for undiagnosed illness 
characterized by constipation and diarrhea, and for 
dermatitis.  The RO notified the veteran that the 
determination as to these issues were considered a complete 
resolution of his appeal as to these matters; however, in 
February 2002 he submitted a notice of disagreement as to the 
assigned compensation level.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the Board finds a notice of 
disagreement has been submitted from a matter which has not 
been addressed in a statement of the case the issue should be 
remanded to the RO for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The issues of entitlement to 
an original disability rating in excess of 10 percent for 
undiagnosed illness manifested by constipation and diarrhea 
and of entitlement to an original compensable disability 
rating for dermatitis are deferred pending completion of 
additional Board development.


FINDING OF FACT

Persuasive medical evidence demonstrates the veteran does not 
currently have a disability manifested by memory loss and 
loss of concentration.


CONCLUSION OF LAW

A disability manifested by memory loss and loss of 
concentration was not incurred in or aggravated by service 
nor due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.  Here, the RO advised the 
veteran of the evidence necessary to substantiate his service 
connection claim by various documents.  For example, the 
veteran was advised of the applicable criteria concerning 
service connection and presumptions of service connection for 
undiagnosed illness based on service in the Southwest Asia 
theater of operations during the Persian Gulf War by the 
August 2000 Statement of the Case (SOC) and the December 2001 
Supplemental Statement of the Case (SSOC).  

The Board also notes that the February 1999 rating decision 
denied entitlement to service connection on the merits of the 
veteran's claim and that the VCAA made no change in the 
statutory or regulatory criteria which govern service 
connection or service connection for undiagnosed illnesses.  
The veteran was kept apprised of what he must show to prevail 
in his claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  Therefore, there is 
no further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, the veteran 
submitted a statement in February 2002 noting that he felt he 
had made his case clear and had no additional evidence to 
furnish.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

As already stated, the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
However, for the reasons stated above, the Board has found 
that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2001).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Pertinent law regarding claims for undiagnosed illnesses 
prior to March 1, 2002, provided that service connection may 
be established for a chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2001.  38 U.S.C.A. § 1117 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.317 (2001).  In an 
interim final rule, VA extended the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement for compensation to be established to 
December 31, 2006.  66 Fed. Reg. 56614-56615 
(November 9, 2001).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service 
connected for the purposes of all laws in the United States. 
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b).

However, compensation shall not be paid under this section: 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed illnesses.  
Veterans Education and Benefits Expansion Act of 2001, P. L. 
107-103, Title II, §§ 202(a), (b)(1), (b)(2), (d)(1), 203(a), 
115 Stat. 988, 989 (2001).  Subsection (a) of 38 U.S.C.A. 
§ 1117 was amended to read as follows: 

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest - (A) during 
service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 percent or more 
during the presumptive period prescribed under 
subsection (b).  (2) For purposes of this subsection, 
the term 'qualifying chronic disability' means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):
(A) An undiagnosed illness, (B) A medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromayalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, (C) 
Any diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Subsection (c)(1) of section 1117 was amended as follows: 

(A) in the matter preceding subparagraph (A), by 
striking 'for an undiagnosed illness (or combination of 
undiagnosed illnesses)'; and (B) in subparagraph (A), by 
striking 'for such illness (or combination of 
illnesses)'.

Section 1117 is further amended by adding at the end the 
following new subsection:

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:  (1) 
Fatigue, (2) Unexplained rashes or other dermatological 
signs or symptoms, (3) Headache, (4) Muscle pain, (5) 
Joint pain, (6) Neurological signs and symptoms, (7) 
Neuropsychological signs or symptoms, (8) Signs or 
symptoms involving the upper or lower respiratory 
system, (9) Sleep disturbances, (10) Gastrointestinal 
signs or symptoms, (11) Cardiovascular signs or 
symptoms, (12) Abnormal weight loss, (13) Menstrual 
disorders.

In addition, 38 U.S.C.A. § 1118(a) was amended by adding at 
the end the following new paragraph:  

(4) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness include 
the signs and symptoms listed in section 1117(g) of this 
title.

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Factual Background

Service medical records reveal no specific complaints or 
findings demonstrating memory loss or loss of concentration.  
In April 1991 the veteran underwent physical examination.  In 
an associated report of medical history the veteran denied he 
experienced loss of memory or amnesia.  On a report of 
medical history in June 1993, the veteran noted that he did 
not have loss of memory or amnesia.  

VA medical records dated in September 1994 show the veteran 
complained that he was having trouble concentrating and his 
thinking was slowed.  The diagnoses included anxiety.  In 
October 1994 the veteran was diagnosed with depression and 
anxiety secondary to his severe medical problems.  


A May 1996 statement was submitted by the veteran's spouse 
which noted that in the winter of 1992 the veteran became 
increasingly tired all of the time with complaints that he 
felt headachy, tired, and feverish.  She noted he sweated 
heavily at night and had a difficult time working.  She 
stated they had attributed these symptoms to viruses because 
he was usually ill for only a day or two at a time.

She noted that his personality began to change that he became 
moody, morose, and irritable.  Along with the signs of anger, 
she noted signs of depression.  She stated the veteran was 
having a hard time keeping his business going because of the 
on again off again flu-like feeling.  She noted that since 
returning from the Persian Gulf the veteran had been 
exhibiting memory problems and that he would forget 
conversations and had to work really hard to concentrate and 
organize his thoughts.  

B.L., Ph.D., submitted a statement in September 1996 and 
reported that the veteran had related to her that he had been 
depressed after his return from the Persian Gulf.  He had 
evidenced weight loss, insomnia, and a general feeling of 
malaise.  He had been trying to start a business and was 
having difficulty grappling with some legal problems in the 
family.  His physical problems had appeared to increase and 
eventually he was hospitalized with some due concern for his 
life.  She noted that she continued to treat the veteran 
periodically for depression, though he seemed to be making 
positive improvement.

The veteran was examined by VA in February 1997.  A mental 
disorder examination produced no diagnosed mental disorders.  
Neuropsychiatric testing for memory impairment was 
recommended.  

A February 1997 VA general surgical consultation report noted 
the veteran still complained of fatigue.  He did not seem to 
be able to do a full days work because of his severe fatigue.  
According to the veteran, stress played no part in it because 
he had no stress problems before, during, or after the war.  

A general medical examination was performed by VA in March 
1997.  The veteran reported that since 1991 he had noticed 
extreme fatigue, not relieved by rest.  It had no relation 
with his job.  He reported short-term memory loss.  He was 
irritable at that time, and got confused.  His concentration 
was low.  He reported that he no longer played sports because 
he did not have the energy.  The veteran still had fatigue 
that was not relieved by rest at the time of the examination.  
He still also had flu-like symptoms.  The diagnoses included 
chronic fatigue, cause unknown; history of night sweats; and 
history of autoimmune hemolytic anemia.  A report of 
neuropsychology examination revealed the results of memory 
and cognition testing were entirely within normal limits.

The veteran was examined by VA in April 2001 and underwent 
neuropsychological testing in April 2001.  The VA psychiatric 
examiner reviewed the results of the neuropsychiatric 
examination and noted, in essence, that it was a repeat 
evaluation of one done in 1997.  The current testing results 
showed the same or slightly improved function since 1997 with 
average or better overall cognition that was completely 
within normal limits.  No memory deficits were measured or 
observed and there was no decline from the 1997 test results.  
The examiner concluded that there was no psychiatric 
diagnosis to explain the veteran's subjective memory 
deficits.

Analysis

Initially, the Board notes that the veteran has not been 
provided notice of the recent revisions to 38 U.S.C.A. 
§§ 1117 and 1118; however, the Board finds that adjudication 
of the claims addressed in this decision is not prejudicial 
to the veteran.  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary, or if the law permits the Secretary to do otherwise 
and the Secretary did so.  See Karnas, 1 Vet. App. 312.  In 
this case, the Board finds that the outcome of the veteran's 
claim is the same regardless of which version of sections 
1117 and 1118 is applied.  Additional adjudication under the 
revised version of section 1117 and 1118 would serve no 
useful purpose.  See Soyini, 1 Vet. App. 540; Sabonis, 
6 Vet. App. 426.  

Based upon the evidence of record, the Board finds that 
entitlement to service connection for memory loss or loss of 
concentration including as due to an undiagnosed illness is 
not warranted.  Persuasive medical evidence demonstrates the 
veteran does not currently have a disability manifested by 
memory loss and loss of concentration.  A June 2001 VA 
psychiatric examination report addendum noted current tests 
showed the same or slightly improved function since 1997 with 
average or better overall cognition that was completely 
within normal limits.  The examiner concluded that there was 
no psychiatric diagnosis to explain the veteran's subjective 
memory deficits.  

In fact, a review of the post service medical records reveals 
that the veteran has not been diagnosed with memory loss or 
loss of concentration.  Neuropsychological testing and 
psychiatric examination have revealed no abnormalities.  
While the veteran and his spouse sincerely believe this 
disorder is related to service, they are not licensed medical 
practitioners and are not competent to offer opinions on 
questions of medical causation.  See Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  In light of the 
examination reports and treatment records, however, the Board 
finds there is no competent evidence of a current compensable 
mental disability represented by a diagnosed or undiagnosed 
disorder.  

Additionally, the persuasive evidence of record does not 
support a finding that the veteran's claimed symptoms of a 
mental disorder are productive of disability that satisfies 
the 38 C.F.R. § 3.317 criteria that the disorder be at least 
10 percent disabling.  While mild memory loss is one of 
several criteria upon which a 30 percent rating may be based 
for psychiatric impairment under the General Rating Formula 
for Mental Disorders, the persuasive medical evidence, 
including psychological testing, in this case does not 
demonstrate that the veteran has even mild memory loss.  38 
C.F.R. § 4.130.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

The claim for entitlement to service connection for memory 
loss and loss of concentration due to an undiagnosed illness 
is denied.



		
	T. L. Douglas
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

